DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is no longer objected to in view of Applicant’s arguments.

Claim Objections
Claims 1-12 are no longer objected to in view of Applicant’s arguments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Goretzki (DE 10104 336 A1) in view of Schluter (US Patent 11,046,008).
As to claim 1, Goretzki teaches a device for dampening the action of a force on an electronic component ([0004]: “The object is achieved in that the transmitter is designed to be inserted into an inner bore of the probe via an inlay, which is designed to be supported on both sides via damping bodies in the axial direction and additionally via radial dampers.” Examiner notes the probe is a transmitter 7, which is an electronic component), wherein the device (inlay 10) comprises a receptacle space for the component (as shown in Fig 3, the inlay 10 has a space for the transmitter 7), which is surrounded by an outer wall along a longitudinal axis (L) (as shown in Fig 3, wherein the longitudinal axis is horizonal), and transversely to the longitudinal axis (L) there is situated an end closure of the receptacle space (head side 28 including bumper 29 and/or foam disks 26, 27), the dampening effect in the longitudinal direction being different from a dampening effect of the outer wall (the discs 26, 27 produce a specified damping effect which is different from the radial damping of the o-rings.).
Goretzki does not teach wherein a same material defines the outer wall and the end closure, wherein the material has a structural conformation which produces a dampening effect of the device in the longitudinal direction (L). 
Rather, Goretzki relies on damping materials such as plastic or foam to achieve influence on the damping effect. See [0028]. However, in the mechanical arts, it was known at the time the invention was effectively filed to provide for vibration mitigation (damping, dampening) of a receptacle using a single material for both the internal structure and the housing. See Schluter which teaches a receptacle 1 is additively manufactured to have a housing 8 and an internal structure 4 of the same material. The internal structure 4 is useful for damping. See Fig 3 and Col 6 lines 58+. Schluter Col 1 lines 24+ teaches the additively manufactured receptacle is a direct replacement of a metal housing and foam liners.
In view of the above, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have combined the teachings of Schluter with Goretzki to have provided for a same material defines the outer wall and the end closure, wherein the material has a structural conformation which produces a dampening effect of the device in the longitudinal direction (L). Such a person would have been motivated to do so, with a reasonable expectation of success, in order to use a single part, rather than a combination of various parts, to achieve the same damping effect, thus reducing manufacturing complexity, which is a “simple solution” described at Schluter Col 1 line 60. See also MPEP § 2143 I F which teaches “known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.” In this case, even though Schluter is in a different field of work from the present invention (and Goretzki), the problem of vibration mitigation was previously attempted to be resolved in the same way (metal housing, foam dampers). Schluter shows the problem was known to be solved in a different way, namely 3d printing the housing and internal structure of a single material such that the internal structure is useful for conforming to and mitigating vibrations of a chamber.
As to claim 2, Goretzki in view of Schluter teaches the device according to claim 1, but does not teach the material is a thermoplastic polyurethane. 
Rather, Schluter teaches “plastic,” but not thermoplastic polyurethane. However, Examiner previously took official notice and now treats as fact that thermoplastic urethanes are well understood and commonly used materials useful for being additively manufactured according to varying geometries as described by Schluter. In addition to being well known, TPU are one class of a finite number of plastics known to be useful for additive manufacturing. Accordingly, as there are only a finite number of plastics, choosing from among them is deemed to have been “obvious to try.” See MPEP § 2143 I E. 
As to claim 3, Goretzki in view of Schluter teaches the device according to claim 1, wherein the dampening effect of the device transversely to the longitudinal direction (L) is influenced substantially by a material-related rigidity of the material (Schluter teaches: “specific characteristic variables of the internal structure 4 can be optimised for the protection requirements. Therefore, for example the thermal conductivity, the electrical conductivity, the permeability, the porosity, the chemical resistance, the resilience, the hardness, the strain hardness and/or the strength or the like of the internal structure 4 can be adapted to the specific requirements of the application in question, i.e. the product or technical instrument in question.” (Col 7 lines 31+). Goretzki suggests the damping in the longitudinal direction is different from the damping in the radial direction).
As to claim 4, Goretzki in view of Schluter teaches the device according to claim 1, but does not teach the thickness of the outer wall lies in the range of 0.1 mm to 4 mm. Rather, the thickness of the device of Goretzki is not discussed. However, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide for an outer wall having a thickness in the range of 0.1mm to 4mm because Applicant has not disclosed that this specific thickness provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Goretzki’s outer wall, and applicant’s invention, to perform equally well.
Therefore, it would have been prima facie obvious to modify Goretzki to obtain the invention as specified because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Goretzki in view of Schluter. See also MPEP 2144.04, subsection IV. A. – change in size or proportion.
As to claim 5, Goretzki in view of Schluter teaches the device according to claim 1, wherein the dampening effect of the device is influenced in the longitudinal direction (L), at least at the closure, by means of a hollow structure of the material (the internal structure 4 of Schluter affects the damping effect of the device, see Col 6 lines 58+.).
As to claim 6, Goretzki in view of Schluter teaches the device according to claim 1, but does not teach the rigidity of the closure lies in the range of up to 40%. Rather, the rigidity of the device of Goretzki in view of Schluter is not discussed in terms of percentages. However, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide for an closure to have a rigidity in the range of up to 40% because Applicant has not disclosed that this specific range of rigidity provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Goretzki in view of Schluter closure, and applicant’s invention, to perform equally well.
Therefore, it would have been prima facie obvious to modify Goretzki in view of Schluter to obtain the invention as specified because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Goretzki in view of Schluter. See also MPEP 2144.04, subsection IV. A. – change in size or proportion.
As to claim 7, Goretzki in view of Schluter teaches the device according to claim 1, wherein the closure is connected to the outer wall (as shown in Goretzki Figs 2 and 3. Moreover, Schluter teaches the device is additively manufactured as a single piece).
As to claim 8, Goretzki in view of Schluter teaches the device according to claim 1, wherein the outer wall and closure are made as a single piece (Schluter teaches the housing 8 and internal structure 4 are additively manufactured together at the same time.).
As to claim 9, Goretzki teaches a drill string section of a ground drilling device ([0002]: “Devices of this type consist of a drill rod with a drill head”) having a device for dampening the action of a force on an electronic component ([0004]: “The object is achieved in that the transmitter is designed to be inserted into an inner bore of the probe via an inlay, which is designed to be supported on both sides via damping bodies in the axial direction and additionally via radial dampers.”) and comprising a receptacle space for the component (the inlay 10 has space for the probe as shown in Figs 2 and 3), which is surrounded by an outer wall along a longitudinal axis (L) (as shown in Fig 4), and transversely to the longitudinal axis (L) there is situated an end closure (28) of the receptacle space (as shown in Figs 2 and 3), and wherein the receptacle for the device is formed in the drill string section (as illustrated) and the outer dimensions of the device are adapted to the dimensions of the receptacle (as illustrated), the dampening effect in the longitudinal direction being different from a dampening effect of the outer wall (the discs 26, 27 produce a specified damping effect which is different from the radial damping of the o-rings.).
Goretzki does not teach wherein a same material defines the outer wall and the end closure and the material has a structural conformation which produces a dampening effect of the device in the longitudinal direction (L). 
Rather, Goretzki relies on damping materials such as plastic or foam to achieve influence on the damping effect. See [0028]. However, in the mechanical arts, it was known at the time the invention was effectively filed to provide for vibration mitigation (damping, dampening) of a receptacle using a single material for both the internal structure and the housing. See Schluter which teaches a receptacle 1 is additively manufactured to have a housing 8 and an internal structure 4 of the same material. The internal structure 4 is useful for damping. See Fig 3 and Col 6 lines 58+. Schluter Col 1 lines 24+ teaches the additively manufactured receptacle is a direct replacement of a metal housing and foam liners.
In view of the above, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have combined the teachings of Schluter with Goretzki to have provided for a same material defines the outer wall and the end closure, wherein the material has a structural conformation which produces a dampening effect of the device in the longitudinal direction (L). Such a person would have been motivated to do so, with a reasonable expectation of success, in order to use a single part, rather than a combination of various parts, to achieve the same damping effect, thus reducing manufacturing complexity, which is a “simple solution” described at Schluter Col 1 line 60. See also MPEP § 2143 I F which teaches “known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.” In this case, even though Schluter is in a different field of work from the present invention (and Goretzki), the problem of vibration mitigation was previously attempted to be resolved in the same way (metal housing, foam dampers). Schluter shows the problem was known to be solved in a different way, namely 3d printing the housing and internal structure of a single material such that the internal structure is useful for conforming to and mitigating vibrations of a chamber.
As to claim 10, Goretzki teaches a method for producing a device for dampening the action of a force on an electronic component ([0004]: “The object is achieved in that the transmitter is designed to be inserted into an inner bore of the probe via an inlay, which is designed to be supported on both sides via damping bodies in the axial direction and additionally via radial dampers.” Examiner notes the probe is a transmitter 7, which is an electronic component) wherein the device (inlay 10) comprises a receptacle space for the component (as shown in Fig 3, the inlay 10 has a space for the transmitter 7), which is surrounded by an outer wall along a longitudinal axis (L) (as shown in Fig 3, wherein the longitudinal axis is horizonal), and transversely to the longitudinal axis (L) there is situated an end closure of the receptacle space (head side 28 including bumper 29 and/or foam disks 26, 27), the dampening effect in the longitudinal direction being different from a dampening effect of the outer wall (the discs 26, 27 produce a specified damping effect which is different from the radial damping of the o-rings.).
Goretzki does not teach wherein a same material defines the outer wall and the closure, wherein the method comprises three dimensional 3D printing the region in the closure and the outer wall, by which the material at the closure is given a structural conformation and the structural conformation produces a dampening effect of the device in the longitudinal direction (L).
Rather, Goretzki relies on damping materials such as plastic or foam to achieve influence on the damping effect. See [0028]. However, in the mechanical arts, it was known at the time the invention was effectively filed to provide for vibration mitigation (damping, dampening) of a receptacle using a single material for both the internal structure and the housing. See Schluter which teaches a receptacle 1 is additively manufactured to have a housing 8 and an internal structure 4 of the same material. The internal structure 4 is useful for damping. See Fig 3 and Col 6 lines 58+. Schluter Col 1 lines 24+ teaches the additively manufactured receptacle is a direct replacement of a metal housing and foam liners.
In view of the above, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have combined the teachings of Schluter with Goretzki to have provided for a same material defines the outer wall and the closure, wherein the method comprises three dimensional 3D printing the region in the closure and the outer wall, by which the material at the closure is given a structural conformation and the structural conformation produces a dampening effect of the device in the longitudinal direction (L).
Such a person would have been motivated to do so, with a reasonable expectation of success, in order to use a single part, rather than a combination of various parts, to achieve the same damping effect, thus reducing manufacturing complexity, which is a “simple solution” described at Schluter Col 1 line 60. See also MPEP § 2143 I F which teaches “known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.” In this case, even though Schluter is in a different field of work from the present invention (and Goretzki), the problem of vibration mitigation was previously attempted to be resolved in the same way (metal housing, foam dampers). Schluter shows the problem was known to be solved in a different way, namely 3d printing the housing and internal structure of a single material such that the internal structure is useful for conforming to and mitigating vibrations of a chamber.
As to claim 11, Goretzki in view of Schluter teaches the device according to claim 1, wherein the electronic component is an electronic probe (Goretzki teaches a transmitter, which is an electronic probe).
As to claim 12, Goretzki in view of Schluter teaches the method according to claim 10, wherein the electronic component is an electronic probe (Goretzki teaches a transmitter, which is an electronic probe).
As to claim 13, Goretzki in view of Schluter teaches the device of claim 1, wherein the outer wall is nonstructured (the housing 8 of Schluter is illustrated to be smooth), and the end closure comprises a hollow structure (the internal structure 4 has hollow structures as illustrated).
As to claim 14, Goretzki in view of Schluter teaches the device of claim 13, wherein the hollow structure comprises walls defining cavities (see Schluter Col 3 lines 27-44).
As to claim 15, Goretzki in view of Schluter teaches the device of claim 1, wherein the dampening effect of the outer wall is influenced substantially by a material-related rigidity of the material (Schluter teaches: “specific characteristic variables of the internal structure 4 can be optimised for the protection requirements. Therefore, for example the thermal conductivity, the electrical conductivity, the permeability, the porosity, the chemical resistance, the resilience, the hardness, the strain hardness and/or the strength or the like of the internal structure 4 can be adapted to the specific requirements of the application in question, i.e. the product or technical instrument in question.” (Col 7 lines 31+). Goretzki suggests the damping in the longitudinal direction is different from the damping in the radial direction).
As to claim 16, Goretzki in view of Schluter teaches the drill string section of claim 9, wherein the outer wall and the end closure are made as a single piece (Schluter teaches the housing 8 and internal structure 4 are additively manufactured together at the same time.).
As to claim 17, Goretzki in view of Schluter teaches the drill string section of claim 9, wherein the outer wall is nonstructured (the housing 8 of Schluter is illustrated to be smooth), and the end closure comprises a hollow structure (the internal structure 4 has hollow structures as illustrated).
As to claim 18, Goretzki in view of Schluter teaches the method of claim 10, wherein the outer wall and the end closure are made as a single piece (Schluter teaches the housing 8 and internal structure 4 are additively manufactured together at the same time.).
As to claim 19, Goretzki in view of Schluter teaches the method of claim 10, wherein the outer wall is nonstructured (the housing 8 of Schluter is illustrated to be smooth), and the end closure comprises a hollow structure (the internal structure 4 has hollow structures as illustrated).
Response to Arguments
Applicant argues against the combination of Goretzki with Semple. Specifically, Applicant argues that even if the multilayer bodies of Semple were substituted for the damping elements 14, 15, 16, 17 of Goretzki, the resulting combination would not provide at least the recitation “wherein a same material defined the outer wall and the end closure.”
In the interest of compact prosecution, Examiner has provided Schluter, which teaches a single housing 8 having an integrated internal structure 4 useful for damping valuable components against vibration. The housing 8 and internal structure 4 are additively manufactured during the same process and are suggested to be made of the same material.
In response to Applicant’s second point, Semple teaches only radial damping while Goretzki teaches longitudinal damping. Since Semple is no longer relied upon, this argument is moot. However, Examiner notes that Schluter teaches damping is any required direction, according to the design requirements of the container. Thus, it would be reasonable for the container of Goretzki to be additively manufactured using the design requirements of Goretzki.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        17 November 2022